                        Case 1:20-cv-00683-CM-BCM Document 17 Filed 10/30/20 Page 1 of 1



                                                                                                                    10/30/2020

                                                                             The Law Office of David H. Rosenberg, P.C.
                                                                                      170 Old Country Road, Suite 600
                                                                                             Mineola, New York, 11501
                                                                                                    Tel. (516) 741-0300
               www.employeelawnewyork.com                                                           Fax (516) 385-4848
               drosenberg@employeelawny.com
               _______________________________Attorneys at Law_________________________________

                                                                                     October 29, 2020

               Via ECF
               Magistrate Judge Barbara Moses
               United States District Court, Southern District of New York
               500 Pearl Street
               New York, NY 10007

                                                    Re: Kaitlin Day v. Bar None, et al.
                                                    Case No: 1:20-cv-00683-CM-BCM


               Your Honor:

                      Reference is made to the aforementioned action and subsequent default judgment. This
               firm represents the plaintiff and we write pursuant to Your Honor’s Individual Motion Practices
               and Rules to respectfully request an adjournment.

                      On October 15, 2020, Your Honor issued an order that stated, “No later than November 6,
               2020, plaintiff shall file its Proposed Findings of Fact and Conclusions of Law concerning all
               damages and other monetary relief permitted in connection with a default judgment against the
               Defaulting Defendants.” Plaintiff has been working diligently since October 15, 2020 to gather the
               necessary information from witnesses for the declarations that we intend to submit.

                     With that said, we are still in the process of collecting information which has been
               somewhat challenging during the pandemic. Therefore, we respectfully request that the deadline
               of November 6, 2020 be adjourned to December 7, 2020. We expect to have all of the necessary
               documentation ready for submission by that date.

                     This is the first request for such an adjournment. I sincerely thank the court for Your
               Honor’s timely attention to this matter.
Application GRANTED. Plaintiff's deadline to submit her Proposed Findings of
Fact and Conclusions of Law is hereby EXTENDED to December 7, 2020. Each             Very truly yours,
defaulting defendants' deadline to serve on plaintiff and file with the Court any
response to the Proposed Findings is hereby EXTENDED to December 21,
2020. Plaintiff shall serve a copy of this Order, along with its Proposed Findings
of Fact and Conclusions of Law and the Court's October 15, 2020 Order (Dkt.
No. 15) on the defaulting defendants. All other requirements of the Court's          DAVID H. ROSENBERG
October 15, 2020 Order remain in effect. SO ORDERED.


_______________________________________
Barbara Moses, U.S.M.J.
October 30, 2020
